﻿Mr. President, it is indeed a pleasure for me to associate myself with previous speakers in congratulating you on your election to the high office of the presidency of the forty-sixth session of the General Assembly. Your election is a tribute not only to you but also to your great country, the Kingdom of Saudi Arabia, whose role in world affairs is crucial, especially in the region from which you hall. Your assumption of office comes at a time when our Organisation is poised to gain a greater say in the management of world affairs. I should like at the outset to say that my country subscribes unreservedly to the view that the United Nations should assume broader responsibilities in global governance and must be given the financial, legal and political means to do so. We are confident that with your long political experience and extensive diplomatic skills you will provide welcome guidance and leadership to our deliberations in a period of global changes, which, however, remain fraught with uncertainties.
Your predecessor, Mr. de Marco of the island State of Malta, deserves out unreserved admiration and appreciation for the effective and wise manner in which he steered the United Nations General Assembly through a trying period. His contribution towards the strengthening of the Organization is highly commendable. During his term of office his initiatives in bringing the process of revitalization of the economic sector of the Organization to the forefront created a timely momentum for reform in an era when the United Nations is enjoying regained prestige.
I should also like to extend our warmest welcome and felicitations to the Governments and peoples of the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Marshall Islands and the Baltic States of Estonia, Latvia and Lithuania on their accession to membership of the United Nations.
Permit me here to say a special word in respect of the two Koreas The path to the seats they proudly occupy in this family of Nations has been long, arduous and. often trying but they have found it possible to look far beyond and to set in accordance with the changing pattern of the times. Let me formulate the fervent wish of my Government and of the people of Mauritius to see them united, in the not too distant future, in accordance with the wish of their peoples.
If our Organisation is held in renewed respect today, it is In great part due to the ceaseless efforts of the Secretary-General, Mr. Javier Peres de Cuellar, who, during the final tense years of the cold-war era, managed to keep vital channels of communication open in many areas of conflict and confrontation. As Mr. Peres de Cuellar arrives at the end of his second term we wish to tell him how grateful we all are for the excellent manner in which he has discharged his not always gratifying duties during his term of office. We wish him well in his future endeavours.
As we become engaged in the task of selecting the right man to step to the helm of the Organisation, it would perhaps be proper to remind ourselves that ours is a new era and that the first few steps therein have already been taken. The new Secretary-General will therefore have to tackle a different agenda and face new challenges as we move closer to the twenty-first century. At a time when one of the major concerns of mankind is to bridge the gap between the rich North and the poor South, it is fitting that the new Secretary-General should be a personality of the South and indeed from the African continent. It would perhaps have been more judicious for our continent to present one candidate but let us say that the multitude of candidates it has presented is an indication of the winds of change that have of late been blowing across the world. Be that as it may, the Organization deserves the best, for the challenges ahead are daunting and will require from our choice an elevated degree of excellence.
The attributes of the Secretary-General will require our attention. In effect, the present international context should enable the Secretary-General to assume greater autonomy and authority on any matter which may constitute a threat to the maintenance of International peace and security. We should be allowed to play a more active role in crisis-monitoring and preventive diplomacy, with the support and cooperation of the Security Council in accordance with Article 99 of the Charter, and thus enhance the effectiveness of the United Nations in dealing with international security problems and threats to peace, whether by mediation, enforcement measures or peace-keeping operations.
At the same time, judicious action is required to set in motion a reform programme for the Organization. Besides the support which the reform should provide for the expanding nature of the Secretariat's activities, the changes should also be such as to satisfy the aspirations of all Member States and be representative of their interests, particularly at the level of the Security Council.
The changing pattern of our times demands that such a reform be undertaken to consolidate the essential role of the United Nations in international issues, in the same way as the Non-Aligned Movement is readjusting itself to better address the challenges that face the world today. Its importance is crucial. Foremost among those challenges, in the view of my delegation, is the one issue on which global peace and security hinge - disarmament - an issue which, until very recently, some had the tendency to relegate to a lesser priority. However, like others who have preceded me in this Assembly, I hold the view that disarmament should continue to occupy the forefront of our concerns and not be pushed to a back-seat position. Disarmament is not an easy objective, but it is one that demands re-invigorated attention, one that calls for new thinking and fresh initiatives, like indeed those we have had the immense pleasure in witnessing these past few days.
Here I would like to pay special tribute to the Plan of Action proposed by the late and sorely missed Rajiv Gandhi to the Third United Nations Special Session on Disarmament in June 1988, advocating a calendar of actions that would have culminated in the elimination of all nuclear weapons in 22 years from then, that is, effectively in the year 2010.
I should also like to recall the fillip given to the process of disarmament by President Mitterrand last June, when he rightly stressed in his plan for global disarmament the need for new thinking regarding the nuclear-weapons board in response to the events overrunning the world. His call then for the formulation of new rules to guarantee global security should not be left unheeded.
And then, in these last few days, this issue has been given a breath of fresh air by the courageous and highly commendable announcement by President Bush. His initiatives to reduce the nuclear weaponry of the United States are built on a new defence strategy that, as he himself put it, shifts the focus of the United States away from the prospect of global confrontation. No sooner had this significant and most positive stride been made than it was matched by an equally formidable announcement, made by President Gorbachev last week-end, which clearly demonstrated that a turning-point in the peace process had been reached. With this good news for the whole world, as President Bush put it, we fervently hope that is the days to come further events will confirm that a disarmament race is now on. These announcements, coming so soon after the recent historic, although limited, START agreement has indeed rekindled the flame of hope in one and all, and this is why we insist that the disarmament issue should continue to occupy a prominent place on our agenda.
More than anything else, three recent events this year had helped to strengthen my conviction in this regard even before President Bush and President Gorbachev had made their initiatives known to the world.
Firstly, never since the Second World War has the threat of regional nuclear conflagration been so much in the realm of reality as during the Gulf war. At that time, we learned in a very matter-of-fact manner that nuclear warheads from cruise missiles that had been off-loaded at Clark air base in the Philippines had to be shipped out through Subic Bay naval base in all urgency as Mount Pinatubo erupted violently, and not only sounded the death-knell for the air base, but also made a nuclear accident more than a remote possibility.
And, even more recently, during the unfurling of the dramatic and tense events in the Soviet Union, when a group of ill-advised persons tried to halt and indeed reverse the march of history, doubt was expressed as to whether control over the Soviet nuclear weaponry was still in the rightful hands. International peace and stability appeared to rest with a group of adventurers, as President Gorbachev and President Yeltsin of Russia termed the perpetrators of the failed coup attempt in the Soviet Union. 
Clearly, the world needs to be reassured that it can lead its God-given life fully and not be held to ransom by possible man-made disasters. And that is why, while we welcome most heartily President Mitterrand's call for a meeting of the four nuclear Powers that have a presence in Europe, we believe it is equally important that the nuclear arms reduction talks should involve, as soon as possible, all five permanent members of the Security Council, and that they fix as their goal complete nuclear disarmament. That goal is indeed already provided for in the preambles to both the 1963 partial test ban Treaty and the 1970 nuclear Non-Proliferation Treaty (NPT).
In the same breath, let us commit ourselves not to take the nuclear arms race into outer space. Already, we shudder at the mere thought of so many nuclear warheads dispersed across our planet. Let us therefore contain ourselves and not export into space what we pride ourselves in calling our mastery of scientific technology, but which can as well be described as our propensity to self-destruction.
While on the subject of disarmament, may I refer again to that most important pillar of the present nuclear non-proliferation regime, the NPT, which will come up for renewal in 1995. My delegation takes great satisfaction in the knowledge that at long last both France and China have declared their intention to accede to the Treaty, and we commend them for this commitment, the more so as France stated in this very forum only a few days ago that it will deposit the necessary instrument of adhesion before this year is out. 
Hearer Mauritius, South Africa, Tanzania and Zambia have already acceded to the Treaty. But then, our concerns over the loopholes in the Treaty have been further accentuated by the evidence brought to light recently in Iraq, confirming the fact that certain countries continue to contravene their treaty and safeguards obligations in order to embark on a hidden agenda of nuclear activities. My appeal is that we should all strive hard to plug all loopholes and to give the Treaty the non-discriminatory universality it calls for. To that end, the Assembly will recall that Mauritius has proposed, together with Egypt, an informal dialogue between the States parties and the States not parties to the NPT before it comes up for renewal in 1995. He should, however, like to appeal urgently to set the ball in motion as of now. He cannot afford to waste any time.
Impassioned as we are with the objective of complete nuclear disarmament, my country, Mauritius, has also proposed a South-West Indian Ocean and Southern Africa Nuclear-Free-Zone Treaty along the lines of the 1985 South Pacific Nuclear-Free-Zone Treaty. Already, we have obtained the full support of some of the countries directly involved in the area identified, among which I should like to mention Zimbabwe, Madagascar, Seychelles and the Comoros. Mauritius looks forward to discussing this proposal soon with post-apartheid South Africa. While the declaration of nuclear-free-zones per se is no universal panacea to the ills that are engendered by nuclear weapons, it is our firm belief that such momentum in the creation of these zones around the world, for example, in the Middle East, in our region and in the Korean peninsula, is conducive to global security, which remains our ultimate goal.
As regards chemical weapons, my delegation supports the views already expressed here to the effect that every effort should be undertaken to meet the target data of 1992 for the completion of a comprehensive chemical weapons treaty. In this context, I should like to endorse Australia's proposal for a meeting of the Geneva Conference on Disarmament at the ministerial level so as to resolve outstanding Issues and provide the impetus required for the negotiations.
I should also like to welcome the positive conclusions reached a few days ago in Geneva at the Third Review Conference of the Biological Weapons Convention. Such conclusive actions augur well for the future.
Finally, one last item on this issue that calls for our attention is the stockpiling and production of conventional weapons. Mauritius endorses the call for a register of sales of arms to be kept at the United Nations.
While we also subscribe to the call that the developing countries should reduce military budgets as appropriate, it is equally my strong view that the major arms-producing and developed countries should restrain their weapons production and likewise reduce their military spending. The peace dividend will increase and, on both counts, it will mean a release of funds and resources that can thus be channelled towards the economic and social well-being of those in need around the world.
Secondly, the new order should address the problem of the economic and social development of all countries. It therefore becomes Imperative to address the glaringly visible gap between the North and the South, reflecting affluence on one hand and abject poverty and deprivation on the other.
A fundamental goal of the United Nations is to bring about the peaceful resolution of conflicts. Its efforts in that regard were long encumbered by the cold war, which more often than not fanned the flames of war in various regions. The conflicts in those regions made it attractive for massive quantities of sophisticated weapons to be transferred, by all camps, to fragile States and areas of tension in the third world. Arms transfers became lucrative business for the developed countries which have the technology and resources to produce weapons. The readiness of the developed countries to provide developing countries with armaments contrasts very sharply with their response to similar requests for the transfer of financial resources and technology for the purpose of development. It is our hope that, in the light of recent developments, that trend will be reversed and that our appeals for economic transformation will be responded to with vigour and imagination.
Many speakers have supported the proposal for a register of international transfers of conventional weapons. That proposal is appealing. In our view, for such a register to be meaningful it must be balanced and transparent. It must also cover the producer countries and provide a country-by-country inventory of all armaments produced, stockpiled or transferred. Furthermore, transparency should encompass information on state-of-the-art technology in the military field, as this would engender confidence and alleviate the fear of surprises. It should also be possible to set up an inspection mechanism for verification of such a register.
I need not repeat that my country's concerns for the preservation of the environment encompass the absolute necessity of ensuring that nothing is done that will continue to bring about the ecological deterioration of our coastal areas and our oceans, which provide a means of livelihood to millions of people across the world. Indeed, we should show no mercy to those who irresponsibly and deliberately pollute our planet on land, at sea or in space.
We have witnessed that collective action in many fields bears positive results, no matter how tough the problems may appear. Similarly, on the economic front, it is my country's firm belief that concerted action between the North and the South is imperative if the developing South can ever aspire to emerge from the economic morass in which it has been struggling for ever so long. For let us not forget that economic stability is also a fundamental prerequisite of global security. The debt-ridden countries need to be given more than a breathing space. Yet again, some new thinking will have to go into how best to bridge the gap between the rich North and the poor South.
When one talks of debt, the main focus of attention automatically turns to Africa. The plight of millions of our brothers and sisters on that continent can be described as one of gloom if not yet of doom. The breakthrough in food production that was expected during the 1980s has eluded Africa. Population has continued to grow despite some courageous attempts at initiating population control programmes and at sensitizing African public opinion to the burden an unbridled population growth imposes on the economy. The United Nations Programme of Action for African Economic Recovery and Development has not lived up to expectations. The 1980s have indeed been a lost decade for Africa. 
What then needs to be done? Or, to look at it from another angle, has everything that needs to be done been done? Is it sufficient for us to participate in conferences and seminars and go back home happy to have made a resounding speech or indeed content with the fact that we have placed the blame for our problems squarely at the feet of others? Indeed no. Our intentions and pronouncements need to be translated into concrete action. We owe it to future generations to leave behind a world free from want, a world free from disease, a world where peace, liberty, social justice and economic well-being will be the basic ingredients of life.
I believe that it is within our grasp to achieve this kind of world. All we need to do is to look to ourselves and start by taking the bold steps that the circumstances dictate. While the rich North should act beyond its present commitment to alleviate the burden of the South, the developing countries should start by cleaning their doorsteps and putting their houses in order. Economic waste and corruption need to be eradicated. Debtor States need to have the courage to implement economic reforms and to strive for the most efficient management of their resources. My country believes that, in this respect as well, the United Nations can play a fundamental role in harnessing all the ideas and possibilities that abound for improving the situation.
On the political front, the innovative operations pioneered over a year ago during the elections in Namibia have set the pace for United Nations involvement in other parts of the globe. The United Nations has made positive contributions, particularly in Central America, Afghanistan and Cambodia. It is now engaged in preparing a referendum in Western Sahara, where Mauritius, along with other Member States, is honoured to have been given the opportunity to serve the cause of peace and democracy. Mauritius will not hesitate to condemn any attempt to forestall the implementation of the United Rations plan of action for Western Sahara.
Talking of democracy brings me to the fact that we in Mauritius, less than a month ago, went to the polls for the fifth time since our independence in 1968. If I venture to mention this here, it is to emphasize how we in Mauritius are firm believers in the process of democracy, a system the shortcomings of which are negligible in the face of the multifarious advantages it brings to the people in the conduct of State affairs and indeed in the economic well-being of our nation globally. We are staunch proponents of the philosophy that there is no meaningful and fruitful development without democracy. And I would like to make so bold as to appeal to those of our sister nations which are still hesitant about the democratic adventure not to resist the thrust of history but rather to give it a try and enjoy its thrills. The system has worked marvellously well in my country and elsewhere. There is no reason why it should not bear the same fruits universally. With it comes the added dividend of peace.
The end of the cold war has created new opportunities for the resolution of conflicts in which the United Nations will be associated in one way or another. We are pleased to see that Cambodia has resumed its seat in the General Assembly and that one of the long-standing regional conflicts may soon, we hope, be resolved under the aegis of the United Nations.
With this trend of successes, it is but highly desirable that our Organization be allowed to play its rightful role in the Middle East peace process. I have no doubt in my mind that the United Nations will play a catalytic role in bringing about a just and peaceful solution to the area and thus, on the one hand, alleviate the plight of the Palestinian people, and on the other resolve the security problems of the region. I must commend here the untiring and ceaseless efforts being deployed by the United States to bring all parties concerned to the conference table. The position of Mauritius is very clear. We recognize the right of Israel to exist within secure boundaries just as we uphold the struggle of the Palestinians for a State of their own. In this regard we have noted with satisfaction the decision of the Palestinian National Council for effective Palestinian participation in the peace process. Genuine Palestinian representation in this process cannot but be conclusive. In keeping with the evolution of the situation, Mauritius is prepared to go along with a move to rescind resolution 3379 (XXX) equating Zionism with racism on the strict understanding that the Palestinian people's right to statehood be recognized and that Arab lands are not "up for grabs" in the name of any expansionist ideology. It will indeed be to the credit of the leaders of the region to sit at the conference table alongside the other interested parties and the United Nations and to remove from the international agenda the major remaining area of tension and conflict.
Similarly, my delegation will continue to support all moves by our Organization aimed at finding an equitable solution to the Cyprus issue in strict respect of its sovereignty. The issue o£ sovereignty brings me to the fact that Mauritius is itself still struggling to regain its sovereignty over the Chagos Archipelago, a cause which I believe should be supported by the Assembly in its entirety, considering the stand taken by the world community in the recent Gulf Crisis on, precisely, an issue of sovereignty. With the advent of the new era to which I have already referred, it should be possible for the past colonial Power to come to terms with the present situation and acknowledge the sovereignty of Mauritius over the Chagos Archipelago. It is also the fervent wish of my Government that nothing should be done by any party concerned to aggravate this issue any further, especially as concerns the extension of territorial waters.
At the same time, let me reiterate the faith of my Government in the efforts being made by the Ad Hoc Committee on the Indian Ocean for the convening of a United Nations Conference on the Indian Ocean as a Zone of Peace. In this respect my delegation would like to place on record its deep appreciation for the selfless dedication and untiring determination of the Permanent Representative of Sri Lanka. The prominent role played by this sister-island State in such a laudable venture is all the more appreciated considering that it is itself caught in an unfortunate web of violence which continues to take its toll of human lives in the conflict involving the Tamil minority. My Government hopes that a peaceful political solution to the problem will be found very soon.
Nearer us, in South Africa, Mauritius welcomes the recent peace accord signed by the De Klerk Government, the African National Congress of South Africa (ANC), Inkatha and others to curb violence in the country. In effect we see this move as a major step forward towards an end to the ongoing violence thereby creating the right conditions for the ultimate eradication of apartheid. Mauritius expects President de Klerk to do everything possible to stop this violence and ensure the impartiality of the security forces
I should like to stress that the major event we in Mauritius expect to take place shortly in South Africa is the multiparty Conference which will pave the way for a post-apartheid constitution. Mauritius will establish full diplomatic relations with South Africa once a post-apartheid constitution will have been adopted, and we believe that this should be sooner rather than later.
But is it not a paradox that at a time when apartheid is being dismantled at one end of the world, a constitution with racist attributes unfortunately continues to prevail in Fiji? Mauritius has no intention to interfere in the internal affairs of any State and it is not in our habit to do so. However, at the risk of sounding self-praising, let me say that Mauritius is a multiracial country where everyone has his rightful place under the sun and where everyone enjoys his civic rights indiscriminately. This harmony works wonders for our prosperity. We believe the same could be achieved in Fiji and we would therefore like to appeal to our brothers there to redress the situation by amending the present Constitution as required and in a manner that would no longer warrant the boycott by any political force of general elections. Fiji, this otherwise gem of an island in the Pacific, owes it to itself and to its image to rectify its path and make it possible for us to welcome Fiji anew and with open arms in such forums as the Commonwealth.
There still remain, across the world, quite a few pockets of tension and conflicts. It is the hope of Mauritius that peace will be brought to bear in such places as Mozambique, with which Mauritius so proudly has blood relations, and the countries in the Horn of Africa, so that resources, both human and material, could be fully geared towards their economic advancement.
I cannot close this chapter without adding the voice of Mauritius to those who have condemned in the strongest possible terms, the coup d'etat perpetrated by the army in Haiti and appealing to those responsible to restore the country to its legitimate rulers.
In all the political issues I have just mentioned, an active role can be perceived for the United Nations. Some would dispute such a view but since our Organization is being called upon to assume greater importance in a changing international environment and an increasingly interdependent world, the extent of its new role should be reassessed, inasmuch as we are prepared to challenge the established doctrines of power politics - which have dictated so far how global affairs were regulated - and consider a more appropriate framework for relations among nations.
Recent events in the Gulf have demonstrated that the United Nations remains the optimal recourse for restoring stability and peace. If indeed the end of the Cold War has brought about new identity of views and interests between major Powers, thus removing the greatest obstacles to global cooperation, then the ability of the United Nations to promote peace and security through collective measures should be strengthened.
The stage has been set for such a course of action to be taken. I believe that time is of the essence and we should act accordingly.
